F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          July 11, 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    NOEL M. GONZAGA,

                Plaintiff-Appellant,

    v.                                                  No. 04-1112
                                                (D.C. No. 02-WM-1275 (CBS))
    SYNTHES, INC.; SYNTHES (USA),                         (D. Colo.)

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BRISCOE , ANDERSON , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Noel M. Gonzaga appeals the district court’s grant of summary

judgment in favor of defendants Synthes, Inc. and Synthes (USA), on his claims

alleging race and national origin discrimination and retaliation under Title VII, 42

U.S.C. §§ 2000e-through 2000e-17.        1
                                             Gonzaga raises the following issues: 1)

Whether the district court erred in refusing to consider objective evidence that he

completed a Corrective Action Plan (CAP) in assessing whether he presented a

genuine issue of material fact as to pretext; 2) Whether the district court erred in

applying the logic of   Morgan v. Hilti, Inc.,       108 F.3d 1319 (10th Cir. 1997) to

grant summary judgment on the Title VII retaliation claim; 3) Whether the district

court erred in its standard of review on the motion for summary judgment, by

failing to view the evidence presented and reasonable inferences therefrom in the

light most favorable to the non-moving party.

       We review the district court’s grant of summary judgment de novo,
       applying the same legal standard used by the district court. Summary
       judgment is appropriate if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if
       any, show that there is no genuine issue as to any material fact and
       that the moving party is entitled to a judgment as a matter of law.
       When applying this standard, we view the evidence and draw
       reasonable inferences therefrom in the light most favorable to the
       nonmoving party.

Kendrick v. Penske Tranp. Servs., Inc.       , 220 F.3d 1220, 1225 (10th Cir. 2000)


1
      The district court also granted summary judgment in favor of defendants on
Gonzaga’s ERISA claim, but Gonzaga did not appeal that decision.   See Aplt. Br.
at 2.

                                               -2-
(quotations omitted). Having reviewed the briefs, the record, and the applicable

law pursuant to the above-mentioned standards, we conclude that the district court

correctly decided this case. We therefore AFFIRM the challenged decision for

substantially the same reasons stated by the district court in its order of March 2,

2004.

                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                          -3-